Exhibit 10.1

 

[g178971mmi001.jpg]

 

July 24, 2014

 

PERSONAL AND CONFIDENTIAL

 

Narendra Lalwani

9143 Silver Pine Drive

South Lyon, MI 48178

 

Dear Narendra:

 

Esperion Therapeutics, Inc. (the “Company”) is pleased to offer you the position
of Executive Vice President, Research & Development and Chief Operating Officer.
In this position, you will report directly to me. We are excited about your
contributions to the development of Esperion. Your employment will begin on
August 1, 2014.

 

Your base salary will be $360,000. You will be paid in accordance with the
Company’s normal payroll practices as established or modified from time to time.
Currently, base salaries are paid semi-monthly. You will be eligible to
participate in benefits programs to the same extent as, and subject to the same
terms, conditions and limitations applicable to, other colleagues of the Company
of similar rank and tenure. You may take up to four (4) weeks of paid-time-off
(PTO) per year, to be accrued on a pro rata basis and taken at such times and
intervals as shall be agreed upon by us, subject to the reasonable business
needs of the Company.

 

In addition to your salary, you will be eligible for an additional annual bonus
of up to 40% of your base salary based on the achievement of certain personal
and Company goals. We will work together to establish these goals within the
first 30 days of your employment. The actual bonus percentage is discretionary
and will be subject to the Company’s assessment of your performance, as well as
business conditions of the Company. The bonus will also be subject to your
employment for the full period covered by the bonus, approval by and adjustment
at the discretion of the Company and the terms of any applicable bonus plan.
Your bonus, if any, will be paid within ninety (90) days of year-end and is
subject to normal payroll taxes and withholdings.

 

In connection with the commencement of your employment, we will ask the Board of
Directors of the Company (the “Board of Directors”) to grant you an option to
purchase 250,000 shares of the Company’s common stock (the “Option”). The Option
will be presented for approval at the next regularly scheduled meeting of the
Board of Directors following commencement of your employment in accordance with
the Company’s option award policy. The exercise price of the Option shall be at
least equal to the fair market value of the Company’s common stock on the date
of grant, which we expect will be the closing price of the Company’s stock on
the NASDAQ. The Option will be subject to the terms and conditions of the
Company’s 2013 Stock Option and Incentive Plan and form of stock option
agreement, which will include, among other things, a vesting schedule for the
shares underlying your Option.

 

3891 Ranchero Drive, Suite 150

Ann Arbor, MI 48108

 

--------------------------------------------------------------------------------


 

It is understood that you will be an “at-will” employee. You are not being
offered employment for a definite period of time, and either you or the Company
may terminate the employment relationship at any time and for any reason without
prior notice and without additional compensation to you. Similarly, the terms of
the employment outlined in this letter agreement are subject to change at any
time. You are expected to devote your full working time and efforts to the
business and affairs of the Company, provided that this shall not be construed
to prohibit you from engaging in outside non-business activities to the extent
that they do not pose a conflict of interest and, taken together, do not detract
from your commitments to the Company. The only exception to the above is our
mutual understanding that you may provide non-cash compensated advisory services
to one start-up company only to the extent such activities do not pose a
conflict of interest or detract from your commitments to the Company.

 

In the event the Company terminates your employment without Cause (as defined
below) and provided you: (i) enter into, do not revoke, and comply with the
terms of a separation agreement in a form acceptable to the Company which shall
include a release against the Company and related persons and entities (the
“Release”); (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee, and officer, that you then
hold with the Company and any affiliate of the Company; and (iii) return all
Company property and comply with any instructions related to deleting and
purging duplicates of such Company property (collectively the “Termination
Benefits Conditions”), the Company will provide you with the following
“Termination Benefits”: (a) continue your base salary for the nine (9) month
period that immediately follows the Date of Termination (the “Salary
Continuation Payments”); (b) continuation of group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and you as in effect on the date
your employment terminates (“Date of Termination”), provided if COBRA is not
applicable, if you exercise your conversion rights with respect to your group
health insurance and you enroll in the converted plan as an individual (the
“Converted Plan”), the Company will pay you the amount the Company would have
contributed to the Esperion plan if you had remained employed, each a (“Benefit
Continuation Payment”), until the earlier of (i) the end of the Severance Pay
Period, (ii) the day you become eligible for health insurance through another
employer, or (iii) the date you no longer participate in the Converted Plan. To
receive a monthly Benefit Continuation Payment you must provide the Company with
evidence of your continued participation in the Converted Plan. The Salary
Continuation Payments shall commence within 60 days after the Date of
Termination and shall be made on the Company’s regular payroll dates; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Salary Continuation Payments shall begin to be paid in
the second calendar year. In the event you miss a regular payroll period between
the Date of Termination and first Salary Continuation Payment date, the first
Salary Continuation Payment shall include a “catch up” payment. Solely for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, each
Salary Continuation Payment is considered a separate payment.

 

For purposes of this letter agreement, “Cause” means: (i) conduct by you in
connection with your service to the Company that is fraudulent, unlawful or
grossly negligent; (ii) your material breach of your material responsibilities
to the Company or your willful failure to comply with reasonable and lawful
directives of the CEO or written policies of the Company; (iii) breach by you of
your representations, warranties, covenants and/or obligations under this letter
agreement; (iv) material misconduct by you which seriously discredits or damages
the Company, and/or (v) nonperformance or unsatisfactory performance of your

 

--------------------------------------------------------------------------------


 

material duties or responsibilities to the Company as determined in good faith
by the Company after written notice to you and a reasonable opportunity to cure
that shall not exceed thirty (30) days.

 

All forms of compensation referred to in this letter agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.
Anything in this letter agreement to the contrary notwithstanding, if at the
time of your separation from service within the meaning of Section 409A of the
Code, the Company determines that you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you becomes entitled to under this letter agreement on account
of your separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after your separation
from service, or (B) your death. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
All in-kind benefits provided and expenses eligible for reimbursement under this
letter agreement shall be provided by the Company or incurred by you during the
time periods set forth in this letter agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in- kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. To the extent that
any payment or benefit described in this letter agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon your termination of
employment, then such payments or benefits shall be payable only upon your
“separation from service.” The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h). The Company and you intend
that this letter agreement will be administered in accordance with Section 409A
of the Code. To the extent that any provision of this letter agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The Company makes no representation or warranty and
shall have no liability to you or any other person if any provisions of this
letter agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

In making this offer, the Company understands, and in accepting it you
represent, that you are not under any obligation to any former employer or any
person, firm, or corporation which would prevent, limit, or impair in any way
the performance by you of your duties as an employee of the Company.

 

Enclosed for your review is an “Employee Non-Solicitation, Confidentiality and
Assignment Agreement” (the “Agreement”). This offer of employment, as well as
the opportunity to receive severance, is

 

--------------------------------------------------------------------------------


 

conditioned you entering into and abiding by the terms of the Agreement. You
will be expected to sign the Agreement when you report for work.

 

The Immigration Reform and Control Act requires employers to verify the
employment eligibility and identity of new employees. Enclosed is a copy of the
Form I-9 that you will be required to complete. Please bring the appropriate
documents listed on that form with you when you report for work. We will not be
able to employ you if you fail to comply with this requirement.

 

This letter agreement, including the Agreement and any agreements related to the
award of your Option, constitute the complete agreement between you and the
Company, contain all of the terms of your employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this letter
agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this letter agreement or arising out of, related to,
or in any way connected with, this letter agreement, your employment with the
Company or any other relationship between you and the Company (the “Disputes”)
will be governed by Michigan law, excluding laws relating to conflicts or choice
of law. You and the Company submit to the exclusive personal jurisdiction of the
federal and state courts located in the State of Michigan in connection with any
Dispute or any claim related to any Dispute.

 

Please indicate your acceptance of this offer by signing and dating a copy of
this letter agreement and returning it electronically by July 28, 2014.

 

I look forward to your joining Esperion and am excited that you will be working
with us!

 

Sincerely,

 

 

 

 

 

/s/ Tim Mayleben

 

Tim Mayleben

 

President & CEO

 

 

 

 

 

Agreed to this 28 day of July, 2014

 

 

 

 

 

/s/ Narendra Lalwani

 

Narendra Lalwani

 

 

--------------------------------------------------------------------------------